[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                MARCH 20, 2008
                                No. 07-14285
                            Non-Argument Calendar              THOMAS K. KAHN
                                                                   CLERK
                          ________________________

                       D.C. Docket No. 06-00193-CR-MCR

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

JOHN Q. DURFEY,
                                                   Defendant-Appellant.
                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                (March 20, 2008)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

      Christopher N. Patterson, appointed counsel for John Q. Durfey in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Durfey’s convictions and

sentences are AFFIRMED.




                                         2